               Case
                Case:
                    1:19-mj-10442-REB
                      3:16-cr-08247, Document:
                                        Document
                                               95, 1-2
                                                   Filed:Filed
                                                          04-19-2018,
                                                               05/03/19 Page
                                                                         Page11ofof55



                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF ARIZONA
United States of America                         AMENDED to correct charge
                                                 JUDGMENT IN A CRIMINAL CASE
   v.                                            (For Offenses Committed On or After November 1, 1987)

Quanah Decarlos Scott                            No. CR-16-08247-003-PCT-SMM
                                                 Michael John Smith (CJA)
                                                 Attorney for Defendant
USM#: 66919-408

THE DEFENDANT ENTERED A PLEA OF guilty on 12/20/2017 to Count 1 of the Indictment.

ACCORDINGLY, THE COURT HAS ADJUDICATED THAT THE DEFENDANT IS GUILTY
OF THE FOLLOWING OFFENSE(S): violating Title 18 U.S.C. §1153, 18 U.S.C. §2111, CIR -
Robbery, a Class C Felony offense, as charged in Count 1 of the Indictment.

IT IS THE JUDGMENT OF THIS COURT THAT the defendant is committed to the custody of the
Bureau of Prisons for a term of EIGHTEEN (18) MONTHS, with credit for time served. Upon release
from imprisonment, the defendant shall be placed on supervised release for a term of THIRTY-SIX
(36) MONTHS.

                              CRIMINAL MONETARY PENALTIES

The defendant shall pay to the Clerk the following total criminal monetary penalties:

SPECIAL ASSESSMENT: $100.00               FINE: WAIVED

RESTITUTION: not to exceed $5,000.00.

The Court finds the defendant does not have the ability to pay a fine and orders the fine waived.

The defendant shall pay restitution to the victim in an amount not to exceed $5,000.00, should the
victim make a request for restitution which is approved by the Court.

The defendant shall pay a special assessment of $100.00 which shall be due immediately.

The defendant shall pay a total of $100.00 in criminal monetary penalties, due immediately. Having
assessed the defendant's ability to pay, payments of the total criminal monetary penalties are due as
follows: Balance is due in equal quarterly installments of $25.00 to commence 60 days after the release
from imprisonment to a term of supervised release.
                   Case
                    Case:
                        1:19-mj-10442-REB
                          3:16-cr-08247, Document:
                                            Document
                                                   95, 1-2
                                                       Filed:Filed
                                                              04-19-2018,
                                                                   05/03/19 Page
                                                                             Page22ofof55
CR-16-08247-003-PCT-SMM                                                                                           Page 2 of 5
USA vs. Quanah Decarlos Scott
If incarcerated, payment of criminal monetary penalties are due during imprisonment at a rate of not less than $25 per quarter
and payment shall be made through the Bureau of Prisons' Inmate Financial Responsibility Program. Criminal monetary
payments shall be made to the Clerk of U.S. District Court, Attention: Finance, Suite 130, 401 West Washington Street, SPC 1,
Phoenix, Arizona 85003-2118. Payments should be credited to the various monetary penalties imposed by the Court in the
priority established under 18 U.S.C. § 3612(c). The total special assessment of $100.00 shall be paid pursuant to Title 18,
United States Code, Section 3013 for Count 1 of the Indictment.

Any unpaid balance shall become a condition of supervision and shall be paid within 90 days prior to the expiration of
supervision. Until all restitutions, fines, special assessments and costs are fully paid, the defendant shall immediately notify the
Clerk, U.S. District Court, of any change in name and address. The Court hereby waives the imposition of interest and penalties
on any unpaid balances.

                                                SUPERVISED RELEASE

It is ordered that while on supervised release, the defendant must comply with the mandatory and
standard conditions of supervision as adopted by this court, in General Order 17-18, which incorporates
the requirements of USSG §§ 5B1.3 and 5D1.2. Of particular importance, the defendant must not
commit another federal, state, or local crime during the term of supervision. Within 72 hours of
sentencing or release from the custody of the Bureau of Prisons the defendant must report in person to
the Probation Office in the district to which the defendant is released. The defendant must comply with
the following conditions:

                                            MANDATORY CONDITIONS

1)      You must not commit another federal, state or local crime.
2)      You must not unlawfully possess a controlled substance. The use or possession of marijuana,
        even with a physician's certification, is not permitted.
3)      You must refrain from any unlawful use of a controlled substance. The use or possession of
        marijuana, even with a physician's certification, is not permitted. Unless suspended by the Court,
        you must submit to one drug test within 15 days of release from imprisonment and at least two
        periodic drug tests thereafter, as determined by the court.

                                              STANDARD CONDITIONS

1)      You must report to the probation office in the federal judicial district where you are authorized
        to reside within 72 hours of sentencing or your release from imprisonment, unless the probation
        officer instructs you to report to a different probation office or within a different time frame.
2)      After initially reporting to the probation office, you will receive instructions from the court or
        the probation officer about how and when you must report to the probation officer, and you must
        report to the probation officer as instructed.
3)      You must not knowingly leave the federal judicial district where you are authorized to reside
        without first getting permission from the court or the probation officer.
4)      You must answer truthfully the questions asked by your probation officer.
              Case
               Case:
                   1:19-mj-10442-REB
                     3:16-cr-08247, Document:
                                       Document
                                              95, 1-2
                                                  Filed:Filed
                                                         04-19-2018,
                                                              05/03/19 Page
                                                                        Page33ofof55
CR-16-08247-003-PCT-SMM                                                                 Page 3 of 5
USA vs. Quanah Decarlos Scott
5)    You must live at a place approved by the probation officer. If you plan to change where you live
      or anything about your living arrangements (such as the people you live with), you must notify
      the probation officer at least 10 days before the change. If notifying the probation officer in
      advance is not possible due to unanticipated circumstances, you must notify the probation
      officer within 72 hours of becoming aware of a change or expected change.
6)    You must allow the probation officer to visit you at any time at your home or elsewhere, and
      you must permit the probation officer to take any items prohibited by the conditions of your
      supervision that he or she observes in plain view.
7)    You must work full time (at least 30 hours per week) at a lawful type of employment, unless the
      probation officer excuses you from doing so. If you do not have full-time employment you must
      try to find full-time employment, unless the probation officer excuses you from doing so. If you
      plan to change where you work or anything about your work (such as your position or your job
      responsibilities), you must notify the probation officer at least 10 days before the change. If
      notifying the probation officer at least 10 days in advance is not possible due to unanticipated
      circumstances, you must notify the probation officer within 72 hours of becoming aware of a
      change or expected change.
8)    You must not communicate or interact with someone you know is engaged in criminal activity.
      If you know someone has been convicted of a felony, you must not knowingly communicate or
      interact with that person without first getting the permission of the probation officer.
9)    If you are arrested or questioned by a law enforcement officer, you must notify the probation
      officer within 72 hours.
10)   You must not own, possess, or have access to a firearm, ammunition, destructive device, or
      dangerous weapon (i.e., anything that was designed, or was modified for, the specific purpose of
      causing bodily injury or death to another person such as nunchakus or tasers).
11)   You must not act or make any agreement with a law enforcement agency to act as a confidential
      human source or informant without first getting the permission of the court.
12)   If the probation officer determines that you pose a risk to another person (including an
      organization), the probation officer may require you to notify the person about the risk and you
      must comply with that instruction. The probation officer may contact the person and confirm
      that you have notified the person about the risk.
13)   You must follow the instructions of the probation officer related to the conditions of
      supervision.

                                     SPECIAL CONDITIONS

The following special conditions are in addition to the conditions of supervised release or supersede
any related standard condition:
              Case
               Case:
                   1:19-mj-10442-REB
                     3:16-cr-08247, Document:
                                       Document
                                              95, 1-2
                                                  Filed:Filed
                                                         04-19-2018,
                                                              05/03/19 Page
                                                                        Page44ofof55
CR-16-08247-003-PCT-SMM                                                                  Page 4 of 5
USA vs. Quanah Decarlos Scott
1)    You must cooperate in the collection of DNA as directed by the probation officer.
2)    You must participate as instructed by the probation officer in a program of substance abuse
      treatment (outpatient and/or inpatient) which may include testing for substance abuse. You must
      contribute to the cost of treatment in an amount to be determined by the probation officer.
3)    You must submit your person, property, house, residence, vehicle, papers, or office to a search
      conducted by a probation officer. Failure to submit to a search may be grounds for revocation of
      release. You must warn any other occupants that the premises may be subject to searches
      pursuant to this condition.
4)    You must notify the Court of any material change in your economic circumstances that might
      affect your ability to pay restitution, fines, or special assessments.
5)    You must reside at and participate in a Residential Reentry Center, a residential substance abuse
      treatment program, a 12-step based halfway house, a sober-living environment, or any
      combination thereof as approved and directed by the probation officer for up to 180 days, at the
      discretion of the probation officer. You must follow all rules and regulations. You must
      contribute to programming costs in an amount determined by the probation officer.
6)    You must comply with the standard condition of supervision requiring full-time employment at
      a lawful occupation. This may include participation in training, counseling, and/or daily job
      searching as directed by the probation officer. If not in compliance with the condition of
      supervision, the defendant may be required to perform up to 20 hours of community service per
      week until employed as approved or directed by the probation officer.
7)    You must not contact the following victim, Howard Talayumptewa, and the probation officer
      will verify compliance.
8)    You must not use or possess alcohol or alcoholic beverages or illicit substances, including
      marijuana.
9)    You must make restitution in accordance with 18 U.S.C. §§ 2248, 2259, 2264, 2327, 3663,
      3663A, and 3664, if ordered by the Court.

THE COURT FINDS that you have been sentenced in accordance with the terms of the plea
agreement and that you have waived your right to appeal and to collaterally attack this matter. The
waiver has been knowingly and voluntarily made with a factual basis and with an understanding of the
consequences of the waiver.

The Court may change the conditions of probation or supervised release or extend the term of
supervision, if less than the authorized maximum, at any time during the period of probation or
supervised release. The Court may issue a warrant and revoke the original or any subsequent sentence
for a violation occurring during the period of probation or supervised release.

The Court orders commitment to the custody of the Bureau of Prisons.
                          Case
                           Case:
                               1:19-mj-10442-REB
                                 3:16-cr-08247, Document:
                                                   Document
                                                          95, 1-2
                                                              Filed:Filed
                                                                     04-19-2018,
                                                                          05/03/19 Page
                                                                                    Page55ofof55
CR-16-08247-003-PCT-SMM                                                                                                           Page 5 of 5
USA vs. Quanah Decarlos Scott
The defendant is remanded to the custody of the United States Marshal.

Date of Imposition of Sentence: Tuesday, April 03, 2018


Dated this 17th day of April, 2018.
                                                                                            Honorable Stephen M. McNamee
                                                                                            Senior United States District Judge




                                                                              RETURN

 I have executed this Judgment as follows:
                                                                                                                              , the institution
 defendant delivered on                                            to                                   at
 designated by the Bureau of Prisons with a certified copy of this judgment in a Criminal case.


 United States Marshal                                                                            By:        Deputy Marshal



CR-16-08247-003-PCT-SMM - Scott              4/13/2018 - 2:42 PM
